Citation Nr: 1820206	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right ankle disability.  

2.  Whether new and material evidence has been received to reopen a service connection claim for a left ankle disability.  

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to a right elbow disability, also claimed as a neurological problems affecting the right forearm/right median nerve, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for a right hip disability. 

8.  Entitlement to service connection for a left hip disability. 

9.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for a disability manifest by vitamin deficiency, to include as due to exposure to environmental hazards in the Gulf War. 

11.  Whether a reduction from 20 percent to 10 percent for right lower extremity radiculopathy (also rated as restless right leg syndrome), effective June 20, 2013, was proper.   

12.  Whether a reduction from 20 percent to 10 percent for left lower extremity radiculopathy (also rated as restless left leg syndrome), effective June 20, 2013, was proper.   

13.  Whether a reduction from 20 percent to 10 percent for degenerative disc disease of the lumbar spine (previously rated as anterior spurring at L4-5 and lumbar spondylosis), effective June 20, 2013, was proper.   

14.  Entitlement to a rating in excess of 20 percent prior to April 24, 2014 and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.  

15.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy (also rated as restless right leg syndrome). 

16.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy (also rated as restless left leg syndrome).  

17.  Entitlement to an effective date earlier than April 1, 2009 for the award of service connection for right lower extremity radiculopathy (also rated as restless right leg syndrome). 

18.  Entitlement to an effective earlier than April 1, 2009 for the award of service connection for left lower extremity radiculopathy (also rated as restless left leg syndrome). 

(The issue of whether there was clear and unmistakable error in the Board's April 4, 2012 decision that denied an initial rating in excess of 20 percent for anterior spurring at L4-5 and lumbar spondylosis is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from May 2002 to September 2002 and active duty from October 2007 to October 2008, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  He has additional periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, September 2013, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a June 2014 Decision Review Officer (DRO) decision, the RO increased the Veteran's lumbar spine disability rating to 40 percent, effective April 24, 2014.  Inasmuch as a higher rating is available for such disability during both staged periods, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating for the lumbar spine disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In November 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As regard the characterization of some of the issues on appeal, the Veteran's claim for a right elbow disability was originally claimed separately as claims for a right elbow disability and for neurological problems of the right forearm/ right median nerve.  For clarity, the Board has combined those issues on appeal as a service connection claim for a right elbow disability. 

With respect to the earlier effective claims for bilateral lower extremity radiculopathy, although the Veteran did not perfect an appeal as such issues, during the November 2017 Board hearing, the undersigned recognized those issues as being on appeal.  Therefore, the issues of entitlement to an effective date earlier than April 1, 2009 for the award of service connection for right lower extremity radiculopathy (also rated as restless right leg syndrome) as well as for left lower extremity radiculopathy (also rated  as restless left leg syndrome) are properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

Additional evidence, to include private treatment records dated through November 2017, was added to the record after the issuance of July 2013, June 2014, and May 2015 statements of the case addressing the issues on appeal.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the issues remanded herein.  With regard to the claims to reopen right and left ankle disabilities, claims for service connection for right and left elbow disabilities, claims to restore 20 percent disability ratings for the Veteran's lumbar spine and bilateral lower extremity radiculopathy disabilities, and claims for earlier effective dates for bilateral lower extremity radiculopathy, these claims are being granted herein, and the Veteran has suffered no prejudice in the Board considering this newly received evidence with regard to these claims. 

The issues of entitlement to service connection for right and left ankle disabilities; right and left hip disabilities; chronic fatigue; and vitamin deficiency; and entitlement to increased ratings for degenerative disc disease of the lumbar spine and bilateral lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a final September 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right and left ankle disabilities. 

2.  Evidence associated with the record since the final September 2009 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left ankle disabilities. 

3.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right and left medial epicondylitis had their onset during active service. 


4.  Since June 20, 2013, the clinical evidence of record fails to show an actual improvement in the Veteran's degenerative disc disease of the lumbar spine, previously rated as anterior spurring of L4-5 and lumbar spondylosis.  

5.  Since June 20, 2013, the clinical evidence of record fails to show an actual improvement in the Veteran's right and left lower extremity radiculopathy, also rated as bilateral restless right leg syndrome. 

6.  The Veteran filed a service connection claim for bilateral lower extremity radiculopathy, then claimed as bilateral restless leg syndrome, within a year following separation from service; and evidence indicates that entitlement to such disabilities arose during service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right medial epicondylitis, claimed as a right elbow disability, are met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left medial epicondylitis, claimed as a left elbow disability, are met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The reduction of the Veteran's 20 percent rating for the service-connected    degenerative disc disease of the lumbar spine, previously rated as anterior spurring of L4-5 and lumbar spondylosis, was improper, and restoration is warranted.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Codes 5243, 5242 (2017).

6.  The reduction of the Veteran's 20 percent rating for the service-connected    right lower extremity radiculopathy, also rated as restless right leg syndrome, 
was improper, and restoration is warranted.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 8520. 

7.  The reduction of the Veteran's 20 percent rating for the service-connected left lower extremity radiculopathy, also rated as restless left leg syndrome, 
was improper, and restoration is warranted.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 8520. 

8.  An effective date of October 9, 2008 is warranted for the award of entitlement to service connection for right lower extremity radiculopathy, also rated as restless right leg syndrome.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

9.  An effective date of October 9, 2008 is warranted for the award of entitlement to service connection for left lower extremity radiculopathy, also rated as restless left leg syndrome.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

By way of background, the Veteran's service connection claims for right and left ankle disabilities were previously denied in September 2009 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 2009 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claims for both ankles.  See May 2014 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in September 2009) includes service treatment records from the Veteran's Reserves and active duty periods of service.  The September 2009 rating decision denied the Veteran's service connection claim for left ankle disability based on the RO's conclusion that the claimed disability pre-existed the Veteran's service and was not permanently worsened as result of his service.  As for the right ankle disability claim, the RO denied the claim based on its determination that there was no diagnosis for the claimed disability or that the claimed disability was caused by service. 

The evidence pertaining to the Veteran's claimed ankle disabilities since the last final rating decision in September 2009 includes VA treatment records dated through March 2012, an April 2014 private medical examination report from Dr. J.W.E, private treatment records dated through November 2017, and the Veteran's testimony at the November 2017 Board hearing.  Notably, in the April 2014 private medical examination report, Dr. J.W.E. diagnosed right and left Achilles tendonitis of the ankles and provided a positive nexus opinion for both ankles based on the Veteran's report that he injured both ankles "with exercise and sprinting he was doing in basic training [during service]."  Dr. J.W.E. also suggested a potential secondary relationship between the Veteran's service-connected lumbar spine disability and the claimed bilateral ankle disabilities, by remarking that "[the Veteran's] ankylosing spondylitis . . . would make him more prone to developing Achilles tendonitis [of the ankles] . . . ."

The April 2014 private medical examination report suggests a potential relationship between the claimed ankle disabilities and the Veteran's service, to include on a secondary basis based on his service-connected lumbar spine disability.   Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the service connection claims for right and left ankle disabilities is warranted. 

II.  Service Connection 

Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran contends that the claimed right and left elbow disabilities are due to service.  He has also argued that such are undiagnosed illnesses or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  See November 2012 Statement from the Veteran. 

Service treatment records contain a January 2007 service examination report, which reflects normal findings for the upper extremities.  In an August 2008 service treatment note, the Veteran reported "[p]ain with prone on elbows."  

Post-service, in a December 2010 private treatment record, the Veteran reported in-service back pain and described that "[a]bout the same time he developed medial elbow pain."  The treating physician observed that "[o]ther than the elbows, [the Veteran] ha[d] no peripheral joint pain" and assessed medial epicondylitis of the elbows. 

In July 2012, the Veteran underwent a decompression of the anterior interosseous nerve on the right arm.  See September 2012 private treatment record.  

A June 2013 VA Gulf War general medical examination reveals diagnoses of medial epicondylitis of both elbows, for which the examiner provided a negative nexus opinion.  However, the examiner did not consider the in-service August 2008 report of elbow pain or the December 2010 private treatment record noting the Veteran's report of in-service elbow pain associated with low back pain in the opinion.  

In April 2014, Dr. J.W.E. assessed bilateral medical epicondylitis of the elbows and opined that such diagnoses were due to service.  As rationale, Dr. J.W.E. noted that the Veteran "began having pain in the medial aspect of both elbows" during his active duty service due to physical tasks such as "having to carry salt packs and a lot of equipment."  Dr. J.W.E. noted that such bilateral elbow symptoms continued since service, and that the symptoms developed in to additional pain "in his wrists that radiate[d] into the thumbs and fingers of both hands," for which the Veteran underwent the July 2012 decompression of the anterior interosseous nerve on the right arm.  Further, the private physician suggested that the Veteran's service-connected lumbar spine disability "mad[e] this veteran more prone to developing bilateral medial epicondylitis doing his heavy work in the Army."  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's current bilateral medial epicondylitis of the elbows had their onset during service.  
In this regard, the April 2014 opinion from Dr. J.W.E. serves to link the Veteran's current bilateral elbow disability to his competent and credible reports of their onset during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, as the most probative opinion evidence of record relates the Veteran's bilateral medical epicondylitis, claimed as bilateral elbow disability, to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for bilateral medial epicondylitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

With regard to the Veteran's claims under the provision for undiagnosed illnesses or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, given that the claimed bilateral elbow disabilities have been attributed to known clinical diagnoses as discussed above,  such argument is without merit and will not be further addressed. 


III.  Rating Reduction 

The Veteran contests the reduction in his lumbar spine and bilateral lower extremity radiculopathy (also rated as bilateral restless leg syndrome) disability ratings from 20 to 10 percent, effective June 20, 2013, as determined in a September 2013 rating decision.  

In the September 2013 rating decision, the RO also granted service connection for depression with an evaluation of 30 percent, effective July 5, 2012.  As result, the Veteran's combined rating remained at 60 percent from June 20, 2013.  Where the evaluation of a disability is reduced but the amount of compensation is not reduced, the notice procedures for a reduction in evaluation pursuant to 38 C.F.R. § 3.105(e) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007).  As the reduction in the September 2013 rating decision did not impact the Veteran's overall disability compensation as his combined disability evaluation remained at 60 percent, the notice requirements under 38 C.F.R. § 3.105(e) is inapplicable in the present case.  

The remaining inquiry is whether the reduction as to the lumbar spine and bilateral lower extremity radiculopathy disability ratings was proper based on the evidence then of record. 

At the time of the September 2013 rating reduction for the lumbar spine and bilateral lower extremity radiculopathy disabilities, all of which became effective on June 20, 2013, the disability ratings of 20 percent had been in effect for less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  See 38 C.F.R. § 3.344(c).

The Board also notes that, notwithstanding the required procedural steps, a rating reduction is not proper without evidence of actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet.App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations) (citing Brown v. Brown, 5 Vet.App. 413, 421 (1993)).

The Board finds that the reduction of the Veteran's rating for his lumbar spine disability (previously evaluated as anterior spurring for L4-5 and lumbar spondylosis), from 20 percent to 10 percent, was improper.  In September 2013, the RO reduced the Veteran's lumbar spine disability rating from 20 to 10 percent based on findings from a June 2013 DBQ report.  The June 2013 DBQ report reflects that the Veteran's lumbar spine flexion was limited to 80 degrees due to pain, compared to 58 degrees of limited flexion due to pain as reported in a February 2009 VA contract examination.  Nevertheless, the combined ranges of motion for the spine in the June 2013 DBQ report, measured to be 185 degrees, was less than the combined ranges of motion reported in the February 2009 VA contract examination report, measured to be 194 degrees, thereby suggesting that the Veteran's lumbar spine disability did not actually improve at the time of the reduction.  Further, at the June 2013 DBQ examination, the Veteran reported the progressive nature of his low back pain, described as "constant pain and stiffness," consistent with his reports contained in the February 2009 VA contract examination report, while adding that he had started a new medication to treat his lumbar spine pain, which indicates that his lumbar spine disability symptoms at least remained at the same level, if not worsened.  Additionally, the June 2013 DBQ examiner noted that the Veteran reported flare-ups of lumbar spine pain that resulted in functional impairment, including excess fatigability, and observed that he had guarding or muscle spasm of the spine, which was absent from discussion in February 2009 VA contract examination report, further suggesting that the Veteran's lumbar spine disability did not actually improve at the time of the reduction in the September 2013 rating decision.   

With respect to the reduction of the Veteran's disability ratings for bilateral lower extremity radiculopathy, the Board also finds that the reduction of such ratings from 20 to 10 percent in the September 2013 rating decision was improper.  In September 2013, the RO reduced the Veteran's bilateral lower extremity radiculopathy disability ratings from 20 to 10 percent based on findings from a June 2013 DBQ report addressing nerve conditions.  In the June 2013 DBQ report, the examiner transcribed that the Veteran "continue[d] to report an uncontrollable urge to move his legs when he [was] seated . . . [which was] accompanied by an aching pain in the thighs and paresthesia," consistent with the Veteran's report as to his lower extremity radiculopathy symptoms contained in a June 2012 DBQ report.  In the June 2012 DBQ report, which the RO previously relied on to award the 20 percent evaluation for both lower extremities in a June 2012 rating decision, the examiner characterized the severity of bilateral lower extremity radiculopathy as "mild" incomplete paralysis affecting the sciatic nerves.  The June 2012 DBQ report reflects the Veteran's bilateral ankle deep tendon reflexes to be 1+ while knee reflexes were tested to be 2+, and notes "mild" paresthesia and/or dysthymias and numbness for both lower extremities.  Since then, clinical evidence indicates that the Veteran's bilateral lower extremity radiculopathy symptoms did not actually improve, as shown in the June 2013 DBQ report, in which the examiner continued to characterize the severity of bilateral lower extremity radiculopathy as mild based on reduced reflex findings and reports of numbness and weakness affecting the lower extremities.  

In a rating reduction case, VA must not only demonstrate "that an improvement in a disability has actually occurred, but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown, 5 Vet. App. at 421.  VA has not carried this burden with respect to the reduction in the Veteran's disability ratings for his lumbar spine and bilateral lower extremity radiculopathy disabilities. 

Therefore, the Board finds that the reduction of the 20 percent disability ratings for the Veteran's lumbar spine and bilateral lower extremity radiculopathy disabilities in the September 2013 rating decision was improper.  Consequently, restoration of the 20 percent ratings for the lumbar spine and bilateral lower extremity radiculopathy disabilities is warranted, effective June 20, 2013. 




IV. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C. § 5110(a) (West 2014).

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation or the date entitlement arose. 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from an appellant, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Veteran contends that an effective date earlier than April 1, 2009 is warranted for his bilateral lower extremity radiculopathy, also rated as bilateral restless leg syndrome.  Specifically, he argues that he is entitled to an effective date of the day after separation from his service (i.e. October 9, 2008) as he filed the service connection claims for bilateral lower extremity radiculopathy, then claimed as restless leg syndrome, within a year following separation from his service.  See November 2017 Hearing Tr. at 39. 

Service treatment records contain various complaints referable to neurological symptoms in the bilateral lower extremities.  In this regard, a July 2008 service treatment record notes that the Veteran complained of "leg weakness after sitting" and that "his legs sometimes [went] numb."  In an August 2008 service treatment record, the treating physician noted that the Veteran had been complaining of lower back pain for the past six months, and that he had such pain "radiating to the legs, present upon awakening," which was "chronic, resembling a shocklike sensation, with muscle spasm . . . ."  An October 3, 2008 VA treatment record, dated during the Veteran's service, notes his complaint of "bilateral leg numbness which comes and goes" and his report that "[n]othing seem[ed] to make numbness change."  

The Veteran was separated from his active duty service on October 8, 2008.  

Post-service, a December 2008 VA treatment record reflects a positive finding on a straight leg raising test for the right leg. 

On May 27, 2009, within a year from his discharge from service, the Veteran filed a service connection claim for bilateral restless leg syndrome. 

In a June 2012 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy, also rated as bilateral restless leg syndrome, as secondary to service-connected lumbar spine disability.  The RO assigned an effective date of April 1, 2009 based on an April 2009 private treatment record in which Dr. J.P.R. assessed "possibly some restless legs."

On these facts, the Board resolves all reasonable doubts in the Veteran's favor and finds that an effective date of October 9, 2008 is warranted for the award of service connection for bilateral lower extremity radiculopathy, also rated as bilateral restless syndrome.  In this regard, service treatment records indicate that entitlement for the bilateral lower extremity disability arose during the Veteran's service given various reports documenting neurological symptoms pertaining to the bilateral lower extremities, which were later diagnosed as radiculopathy of both lower extremities, see June 2012 Peripheral Nerves DBQ report.  As noted, the Veteran filed the service connection claims for bilateral lower extremity radiculopathy, then claimed as restless leg syndrome, within a year following separation from service.  See 38 C.F.R. § 3.400 (b)(2)(i).  Therefore, the Board finds that October 9, 2008 is the proper effective date for the Veteran's bilateral lower extremity radiculopathy.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's November 2013 claim based on clear and unmistakable error (CUE) challenging the June 2012 rating decision that granted effective dates of April 1, 2009 for his bilateral lower extremity radiculopathy, given that the June 2012 rating decision never became final as noted in the Introduction, and the Board has granted the benefit sought in full, the argument based on CUE is rendered moot, and will not be further addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened and, to this extent only, the benefit is granted.

Service connection for right medial epicondylitis is granted. 

Service connection for left medial epicondylitis is granted.  

The reduction in the rating for degenerative disc disease of the lumbar spine (previously rated as anterior spurring of L4-5 and lumbar spondylosis) from 20 percent to 10 percent was not proper, and the 20 percent rating is restored, effective June 20, 2013. 

The reduction in the rating for right lower extremity radiculopathy (also rated as restless right leg syndrome) from 20 percent to 10 percent was not proper, and the 20 percent rating is restored, effective June 20, 2013. 

The reduction in the rating for left lower extremity radiculopathy (also rated as restless left leg syndrome) from 20 percent to 10 percent was not proper, and the 20 percent rating is restored, effective June 20, 2013. 

An effective date of October 9, 2008 for the award of service connection for right lower extremity radiculopathy, also rated as restless right leg syndrome, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

An effective date of October 9, 2008 for the award of service connection for left lower extremity radiculopathy, also rated as restless left leg syndrome, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Right and Left Ankles 

The Veteran contends that his right and left ankle disabilities are due to service, to include participating in training exercises, and that such disabilities continued since service.  Specifically, he reports that he "[was] doing Indian sprints [as part of training exercises] . . . [during which he] felt like [his] ankles popped and they just started hurting."  See November 2017 Hearing Tr. at 26.  

In a December 2001 Reserves enlistment examination report, findings were normal for the lower extremities.  In the accompanying report of medical history, the examiner noted that the Veteran previously had a left ankle fracture.  Reserves treatment record dated in August and September 2002 document the Veteran's complaints of left ankle pain.  In the August 2002 treatment record, the Veteran reported left ankle pain for the past six weeks.  In the September 2002 treatment record, the Veteran reported left ankle pain for the past two weeks and indicated that the pain "started [after] running" and worsened with running.  In a January 2007 report of medical history for National Guard service, the Veteran again reported a prior left ankle fracture.  He described that such occurred in December 1996 and that he "wore cast [for] 3 weeks [but experienced] no problems since." Service treatment records during the active duty period do not show complaints or treatments referable to either ankle. 

Post-service treatment records contain diagnoses of Achilles tendon of both ankles.  See April 2014 private medical examination from Dr. J.W.E.  While Dr. J.W.E. provided a positive nexus opinion for both claimed ankle disabilities, it is unclear whether the private physician considered the January 2007 report of medical history, in which the Veteran reported that he experienced "no problems" for his left ankle since the August and September 2002 complaints of left ankle pain during his ACDUTRA service.  Further, given the referenced clinical evidence suggesting a pre-existing left ankle disability, a medical opinion addressing whether a pre-existing left ankle disability was aggravated beyond the normal progression, as a result of the disease/injury reported in the August and September 2002 Reserves service treatment notes, is necessary.  

As yet, the Veteran has not undergone a VA examination for the claimed ankle disabilities.  Given his current diagnoses and his reports as to the onset and continuity of respiratory symptomatology since service, a VA examination is necessary to determine whether his current diagnoses are due to service, to include as secondary to service-connected lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right and Left Hip Disabilities 

The Veteran contends that he has right and left hip disabilities due to service and that such hip disabilities are associated with his service-connected lumbar spine disability.  Specifically, he has reported that during his active duty service, "[when his] back was bothering [him], [he] would get pain in his [hips] also" and that such hip symptomatology continued since service.  See November 2017 Hearing Tr. at 12-13. 

Clinical records document a diagnosis of mild degenerative changes in the hips.  See April 2013 private X-ray examination report.  To date, there is no medical opinion addressing whether the claimed hip disabilities were caused or aggravated by the Veteran's service-connected lumbar spine disabilities.  On remand, the Veteran should be afforded a VA examination to obtain such opinion.  

Chronic Fatigue 

The Veteran maintains that he has a disability manifest by chronic fatigue due to service, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  See November 2017 Hearing Tr. at 16-17.

Post-service treatment records contain various complaints and assessments associated with fatigue.  See December 2010, September 2012, July 2012, October 2012, January 2013, April 2013, and June 2013 private treatment records.  Of note, in a July 2012 private treatment record, E.C., a physician assistant, transcribed the Veteran's report of continuing fatigue symptoms and wrote that although he "checked the fatigue labs last time . . . [nothing came out of it]," suggesting an etiology of uncertain nature for the reported fatigue symptoms.   

In a June 2013 Gulf War general medical examination report, the examiner noted the Veteran's reported symptoms of fatigue and opined that the Veteran did not meet the criteria for chronic fatigue syndrome given its insufficient severity level and the Veteran was "still able to work a daily job despite the fatigue" at the time of the examination.  The examiner also reasoned that there were "other diagnoses which could be contributing to the fatigue, which include symptomatology consistent with sleep apnea." [Emphasis added].  In so doing, however, the examiner did not address the various private treatment records reflecting assessments referable to fatigue to determine whether such indicated the presence of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Moreover, while the examiner suggested that the fatigue symptoms "could be" attributed to sleep apnea, there was no diagnosis for sleep apnea at the time of the examination, and a more definitive opinion is necessary to adequately resolve this claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of  "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Therefore, a remand is necessary afford the Veteran a VA examination for an opinion addressing the above-noted deficiencies. 

Vitamin Deficiency 

The Veteran contends that he has a disability manifest by vitamin deficiency, to include as due to exposure to environmental hazards during the Gulf War, to particularly include exposure to "burn pits."  See November 2017 Hearing Tr. at 13-14. 

A December 2010 private treatment note indicates that "[the Veteran's] vitamin D level was low and that [the treating provider recommended him] to start B12 injections.  The June 2012 Gulf War general medical examination report contains the examiner's finding of vitamin D deficiency.  However, the examiner did not attempt to identify whether there was a disability underlying such laboratory test finding.  A remand is necessary to obtain an opinion to address such deficiency and address whether such disability is due to service, to specifically include consideration of the Veteran's contention that such is related to exposure to "burn pits" coincident with his service in the Southwest Asia during the Gulf War. 

Lumbar spine and bilateral lower extremity radiculopathy disabilities

The Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination to assess the current nature and severity of his lumbar spine disability in April 2014, nearly four years ago.  As for his bilateral lower extremity radiculopathy, the last examination was afforded in June 2013, nearly five years ago.  Given the time period since the last examination and possibility of worsening of his disabilities, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for a VA examination to address the service connection claims for his right and left ankle disabilities.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed. 

The examiner is asked to provide an opinion as to the following questions: 

(A) The examiner should identify all right and left ankle disabilities found to be present since the date of the claim (i.e. since May 2014). 

 (B) For the period of ACDUTRA service (i.e. from May to September 2002), the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right or left ankle disability was caused or aggravated beyond the normal progression as a result of the disease/injury reported in the August and September 2002 Reserves service treatment notes. 

(C) For each currently diagnosed right and left ankle disability, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is related to the Veteran's active duty period of service (i.e. from October 2007 to October 2008).  

In answering the above questions, the examiner should consider all pertinent medical evidence, to include but not limited to the above-referenced private and service clinical records.  

A complete rationale for all opinions offered should be provided. 

3.  Schedule a VA examination to determine whether there is a relationship between right and left hip disabilities and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A)  The examiner should identify all diagnoses pertinent to the hips, present since the date of the claim (i.e. since April 2013), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.   

(D) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected degenerative disease of the lumbar spine.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

A complete rationale for all opinions offered should be provided. 

4.  Return the claims file, to include a copy of this remand, to the June 2013 Gulf War examiner who administered the Veteran's examination for his vitamin deficiency disability claim, if available, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

(A) The examiner should identify all disabilities manifest by vitamin deficiency since the date of claim (since November 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or more probability) that any such disability is related to the Veteran's military service, to specifically include exposure to environmental hazards coincident with his service in the Southwest Asia during the Gulf War, including exposure to "burn pits." 

A complete rationale should be given for all opinions and conclusions expressed.

5.  The Veteran should be afforded an appropriate VA Gulf War examination in order to address the claimed disability manifest by chronic fatigue.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms associated with chronic fatigue.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all such symptoms.

In this regard, the examiner should consider the post-service treatment records containing various complaints and assessments associated with fatigue, to include the December 2010, September 2012, July 2012, October 2012, January 2013, April 2013, and June 2013 private treatment records.  

(B)  The examiner should specifically state whether the Veteran's claimed chronic fatigue symptoms are attributed to a known clinical diagnosis. 

In this regard, the examiner should address the July 2012 private treatment record, in which E.C., a physician assistant, transcribed the Veteran's report of continuing fatigue symptoms and wrote that although he "checked the fatigue labs last time . . . [nothing came out of it]," suggesting an etiology of uncertain nature for the reported fatigue symptoms.   

(C)  If any symptoms associated with chronic fatigue are not determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs and symptoms.  

(D)  For each known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) such was due to service. 

A rationale for any opinion offered should be provided.

6.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


